Case 2:19-cv-05026-AMD-JO Document 48 Filed 02/09/20 Page 1 of 3 PageID #: 313
                                                                                         eeplaw.com
                                                                                         80 Pine Street, 38th Floor
                                                                                         New York, New York 10005
                                                                                         T. 212.532.1116 F. 212.532.1176

                                                                                         New Jersey Office
                                                                                         576 Main Street, Suite C
                                                                                         Chatham, New Jersey 07928

                                                                                         JOHN ELEFTERAKIS*
                                                                                         NICHOLAS ELEFTERAKIS
                                                                                         RAYMOND PANEK

                                                                                         OLIVER R. TOBIAS
                                                                                         JEFFREY B. BROMFELD
                                                February 9, 2020                         FAIZAN GHAZNAVI
                                                                                         GABRIEL P. HARVIS
                                                                                         BAREE N. FETT
BY ECF                                                                                   STEPHEN KAHN
                                                                                         EVAN M. LA PENNA
Honorable Ann M. Donnelly
                                                                                         KRISTEN PERRY – CONIGLIARO
United States District Judge                                                             AIKA DANAYEVA
                                                                                         ARIANA ELEFTERAKIS
Eastern District of New York                                                             MICHAEL INDELICATO
                                                                                         MICHAEL MARRON
225 Cadman Plaza East                                                                    DOMINICK MINGIONE
Brooklyn, New York 11201                                                                 JOSEPH PERRY
                                                                                         MARIE LOUISE PRIOLO *
                                                                                         KEYONTE SUTHERLAND
Re:     Galloway v. Nassau County, et al., 19 CV 5026 (AMD) (JO)                         DANIEL SOLINSKY
                                                                                         ANDREW VILLA

                                                                                         *Also Admitted In New Jersey
Your Honor:

        I represent plaintiff in the above-referenced matter. I write to respectfully respond
to Nassau County defendants’ letter of earlier today (DE #47). If it should please the
Court, the motion for a discovery conference, styled as a letter, is disingenuous and is a
tactic to circumvent Local Civil Rule 72.2 that should be denied for several reasons.

       Initially, defense counsel made no effort to confer with – or even notify –
plaintiff’s counsel before filing the application, in contravention of Local Civil Rule
37.3(a) and Fed. R. Civ. P. 37(a). This alone provides ample basis for denial. See Gomas
v. City of New York, 07 CV 4179 (ARR) (RLM), 2009 WL 962701, *1 (E.D.N.Y.
Apr. 8, 2009) (citing Yaccarino v. Motor Coach Indus., Inc., 03 CV 4527 (CPS), 2006
WL 5230033, *5 (E.D.N.Y. Sept. 29, 2006)).1

       Turning to the merits, defendants claim that new, previously-unavailable
evidence expands the scope of their motion to now somehow “bar the bulk of Plaintiff’s
claims against the County Defendants, i.e. all claims…” This statement is contrary to
the record and betrays a basic misunderstanding of the nature of plaintiff’s claims and
the governing law.

1
 Plaintiff respectfully notes that the undersigned will be out of state on a previously-scheduled vacation
March 11-15, 2020. If it should please the Court, upon due conferral with opposing counsel, plaintiff
will move before the Hon. James Orenstein to adjourn the March 12, 2020 initial conference set
earlier today. See DE #46.
Case 2:19-cv-05026-AMD-JO Document 48 Filed 02/09/20 Page 2 of 3 PageID #: 314

Hon. Ann M. Donnelly
Feb. 9, 2020

        In truth, Nassau County’s letter earlier today presents the identical, frivolous
argument, based on Wray v. City of New York, that the same defendants articulated in
their prior pre-motion letter, i.e. that the criminal trial judge’s awareness of the
identification procedures acts as a “superseding cause” to relieve the defendants of
liability. DE #41, p. 2.2 But that argument fails under even superficial scrutiny here,
because plaintiff alleges, and the record suggests, the individual defendants’ intentional
corruption of witness testimony in bad faith with no even arguable basis for untainted
probable cause, involving misconduct that was withheld from the ADA, judge and jury.
The notion that plaintiff’s claims will be substantially affected by this legal argument is
misguided. See, e.g. Bermudez v. City of New York, 790 F.3d 368, 375 (2d Cir. 2015)
(rejecting this causation argument); Hamilton v. City of New York, 15 CV 4574 (CBA)
(SJB), 2019 WL 1452013, *17 (E.D.N.Y. Mar. 19, 2019) (Same: “Where a police
officer deceives subsequent decision makers with false information, the chain of
causation need not be considered broken because the officer can reasonably foresee that
his misconduct will contribute to the subsequent decisions that result in a deprivation
of liberty.”) (citation and quotation marks omitted).

      Indeed, it is plaintiff who has recently come into new evidence. As defendants
are well aware, within the last two weeks plaintiff has received discovery in the parallel
Court of Claims litigation strongly supporting liability in this action that plaintiff
requests the Court consider in the context of defendants’ application. The Chief of the
Conviction Integrity Unit who reinvestigated plaintiff’s conviction and declared him
innocent, ADA Sheryl H. Anania, spoke to the only eyewitness in the case, victim Jorge
Anyosa, in 2018. The following are excerpts of Ms. Anania’s notes:




2
  Notably, defendants argue in bad faith that plaintiff has impeded their access to the criminal court
transcripts. See DE #47, p. 2 (“We did not—and could not—obtain these transcripts until after our
clients’ deadline to respond to the FAC had passed.”). In fact, plaintiff offered and provided defendants
with electronic pre-answer disclosure of over 1,000 pages of trial transcripts on December 10, 2019.
Of course, those trial transcripts, produced two weeks before defendants’ prior pre-motion application,
reflect the outcome of pre-trial hearings and drain all color from defendants’ suggestion that the
hearing transcripts are somehow revelatory.

                                                   2
Case 2:19-cv-05026-AMD-JO Document 48 Filed 02/09/20 Page 3 of 3 PageID #: 315

Hon. Ann M. Donnelly
Feb. 9, 2020




        If it should please the Court, in light of plaintiff’s innocence, which the defense
must concede here, these statements made by the victim and sole eyewitness are alone
sufficient to raise triable facts to defeat even summary judgment on the core malicious
prosecution and due process claims. The evidence here is so strong, in fact, that it may
ultimately provide a basis for plaintiff’s own affirmative motion for partial summary
judgment.

       Plaintiff respectfully submits that, particularly given plaintiff’s access to discovery
in the parallel Court of Claims litigation, it is simply nonsensical to burden this
Honorable Court with routine discovery oversight when such matters can be readily
and efficiently handled before the Honorable assigned Magistrate Judge in accordance
with the Local Rules.

       Accordingly, defendants’ letter motion should be denied.

       Thank you for your attention to this matter.

                                           Respectfully submitted,

                                           Gabriel P. Harvis

cc:    Honorable James Orenstein
       United States Magistrate Judge

       All Counsel


                                              3
